—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered September 25, 1998, which granted defendants’ motion dismissing the complaint on the ground of res judicata, unanimously affirmed, with costs.
The Federal District Court’s determination fixing the value of defendants’ legal services in the underlying action in which defendants were retained by plaintiffs necessarily decided that there was no legal malpractice, and the interposition of such a claim is subsequently barred by the doctrine of res judicata (see, Summit Solomon & Feldesman v Matalon, 216 AD2d 91, 92, lv denied 86 NY2d 711). Given that the District Court had ancillary jurisdiction to decide the value of defendants’ services in the underlying action (see, Cluett, Peabody & Co. v CPC Acquisition Co., 863 F2d 251, 256), it necessarily had ancillary jurisdiction to decide whether defendants committed any malpractice in that action. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.